PER CURIAM.
We affirm, in part, the second amended final judgment post mandate on rehearing. We reverse that portion of the final judgment failing to award appellant prejudgment interest. We remand to the circuit court to enter an award of prejudgment interest from the date that appellant filed its counterclaim. See Ganot Corp. v. J.M.G. Constr. Corp., 560 So.2d 804, 804-05 (Fla. 4th DCA 1990). The trial court did not err in awarding prejudgment interest to appellee. See Westgate Miami Beach, Ltd. v. Newport Operating Corp., 55 So.3d 567, 575 (Fla.2010).
STEVENSON, GROSS and TAYLOR, JJ., concur.